              CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Carol Bunker, as Trustee for the                   Case No. 20-cv-01456 (SRN/LIB)
next-of-kin of Stephanie Rose Bunker,

                                Plaintiff,

v.                                                             STIPULATION FOR
                                                               PROTECTIVE ORDER
Barb Fitzgerald, et al.,

                                Defendants.


                          STIPULATION FOR PROTECTIVE ORDER




The parties stipulate that the court may enter the following protective order:

1. Definitions. As used in this protective order:

         a. “attorney” means an attorney who has appeared in this action;

         b. “confidential document” means a document designated as confidential under

               this protective order;

         c. to “destroy” electronically stored information means to delete from all

               databases, applications, and file systems so that the information is not

               accessible without the use of specialized tools or techniques typically used by

               a forensic expert;

         d. “document” means information disclosed or produced in discovery,

               including at a deposition;

         e.    “notice” or “notify” means written notice;


91033635.1
              CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 2 of 9




         f.    “party” means a party to this action;

         g. “protected document” means a document protected by a privilege or the

               work-product doctrine; and

         h. “protected health information” (PHI) is individually identifiable health

               information as defined in 45 CFR § 160.103.

2. Designating a Document or Deposition as Confidential.

             a. A party or non-party disclosing or producing a document may designate it

                as confidential if the party or non-party contends that it contains confidential

                or proprietary information or PHI.

             b. A party or non-party may designate a document as confidential by

                conspicuously marking each page with the word “confidential.”

             c. Deposition testimony may be designated as confidential:

                 i. on the record at the deposition; or

                ii. after the deposition, by promptly notifying the parties and those who

                    were present at the deposition.

         d. If a witness is expected to testify as to confidential or proprietary information

               or PHI, a party or non-party may request that the witness’s deposition be

               taken in the presence of only those persons entitled to receive confidential

               documents.

3. Who May Receive a Confidential Document.

         a. A confidential document may be used only in this action.

         b. No person receiving a confidential document may reveal it, except to:

                                                 2
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 3 of 9




                i. the court and its staff;

               ii. an attorney or an attorney’s partner, associate, or staff;

              iii. a person shown on the face of the confidential document to have

                   authored or received it;

              iv. a witness testifying in a deposition or at trial in this action;

               v. a court reporter or videographer retained in connection with this action;

              vi. any person who:

                        1. is retained to assist a party or attorney with this action; and

                        2. signs a declaration that contains the person’s name, address,

                            employer, and title, and that is in substantially this form:

                                        I have read, and agree to be bound by, the protective
                                order in the case captioned [case caption and number] in the
                                United States District Court for the District of Minnesota. As
                                soon as my work in connection with that action has ended,
                                but not later than 30 days after the termination of that action
                                (including any appeals), I will return or destroy any
                                confidential document that I received, any copy of or excerpt
                                from a confidential document, and any notes or other
                                document that contains information from a confidential
                                document.
                                        I declare under penalty of perjury that the foregoing
                                is true and correct.

         c. If a confidential document or PHI is revealed to someone not entitled to

              receive it, the parties must make reasonable efforts to retrieve it.

4. Serving This Protective Order on a Non-Party. A party serving a subpoena on a

    non-party must simultaneously serve a copy of this protective order and of Local

    Rule 5.6.



                                                 3
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 4 of 9




5. Correcting an Error in Designation. A party or non-party who discloses or

    produces a confidential document not designated as confidential may, within 7 days

    after discovering the error, provide notice of the error and produce a copy of the

    document designated as confidential.

6. Use of Protected Health Information of Other Inmates or a Confidential

    Document in Court.

         a. Filing. This protective order does not authorize the filing of any document

              under seal. PHI of other inmates or a confidential document may be filed

              only in accordance with LR 5.6.

         b. Presentation at a hearing or trial. A party intending to present PHI of other

              inmates, or another party’s or a non-party’s confidential document at a

              hearing or trial, must promptly notify the other party or the non-party so that

              the other party or the non-party may seek relief from the court.

7. Changing a Document’s Designation.

         a. Document disclosed or produced by a party. A confidential document

              disclosed or produced by a party remains confidential unless the parties

              agree to change its designation or the court orders otherwise.

         b. Changing a designation by court order. A party who cannot obtain agreement

              to change a designation may move the court for an order changing the

              designation. If the motion affects a document produced by a non-party then,

              with respect to the motion, that non-party is entitled to the same notice and

              opportunity to be heard as a party. The party or non-party who designated a

                                                4
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 5 of 9




              document as confidential must show that the designation satisfies Fed. R. Civ.

              P. 26(c).

8.   Handling Protected Documents after Termination of Litigation.

         a. Within 60 days after the termination of this action (including any appeals),

              each party must:

                i. return or destroy all PHI of other inmates and confidential documents;

                   and

               ii. notify the disclosing or producing party that it has returned or

                   destroyed all PHI of other inmates and confidential documents within

                   the 60-day period.

         b. Notwithstanding paragraph 8(a), each attorney may retain a copy of any PHI

              of other inmates and/or confidential documents submitted to the court, as

              well as correspondence that quotes or discloses PHI of other inmates and/or

              confidential documents.

9.   Inadvertent Disclosure or Production to a Party of a Protected Document.

         a. Notice.

                i. A party or non-party who discovers that it has inadvertently disclosed

                   or produced a protected document must promptly notify the receiving

                   party and describe the basis of the claim of privilege or protection. If the

                   party or non-party provides such notice and description, the privilege or

                   protection is not waived.




                                                5
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 6 of 9




               ii. A party who discovers that it may have received an inadvertently

                   disclosed or produced protected document must promptly notify the

                   disclosing or producing party or non-party.

         b. Handling of Protected Document. A party who is notified or discovers that it

              may have received a protected document must comply with Fed. R. Civ. P.

              26(b)(5)(B).

10. Security Precautions and Data Breaches.

         a. Each party must make reasonable efforts to protect the confidentiality of any

              PHI or confidential document disclosed or produced to that party.

         b. A party who learns of a breach of confidentiality must promptly notify the

              disclosing or producing party of the scope and nature of that breach and

              make reasonable efforts to remedy the breach.

11. Survival of Obligations. The obligations imposed by this protective order survive

    the termination of this action.

Stipulated to:

Dated: November 2, 2020                        ROBINS KAPLAN, LLP

                                               By: s/Marc E. Betinsky
                                               Robert Bennett, #6713
                                               Andrew J. Noel, #322118
                                               Kathryn H. Bennett, #0392087
                                               Marc E. Betinsky, #0388414
                                               800 LaSalle Ave, Suite 2800
                                               Minneapolis, MN 55402
                                               Telephone: 612-349-8500
                                               rbennett@robinskaplan.com
                                               anoel@robinskaplan.com
                                               kbennett@robinskaplan.com

                                               6
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 7 of 9




                                           mbetinsky@robinskaplan.com

                                           Attorneys for Plaintiff

 Dated: November 2, 2020                   IVERSON REUVERS CONDON

                                           By: s/Stephanie A. Angolkar
                                           Jason M. Hiveley, #311546
                                           Stephanie A. Angolkar, #388336
                                           Julia C. Kelly, #0392424
                                           9321 Ensign Avenue South
                                           Bloomington, MN 55438
                                           (952) 548-7200
                                           jasonh@irc-law.com
                                           stephanie@irc-law.com
                                           julia@irc-law.com

                                           Attorneys for Defendants Barb Fitzgerald,
                                           Jared Davis, Katherine Dreher, Phil Hodapp
                                           and Beltrami County


 Dated: November 2, 2020                   LARSON KING

                                           By: s/Bradley R. Prowant
                                           Tony Novak, #0351106
                                           Caroline J. Nearing, #0291791
                                           Bradley R. Prowant, #0396079
                                           2800 Wells Fargo Place
                                           30 E Seventh Street
                                           St. Paul, MN 55101
                                           Telephone: 651-312-6500

                                           Attorneys for the MEnD Defendants




                                           7
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 8 of 9




                                        EXHIBIT A

                                  WRITTEN ASSURANCE

_________________________________________ declares that:

         I   reside   at   _______________________________________   in   the   City   of

__________________, County of __________________, State of ______________ .            My

telephone number is __________________________________.

         I am currently employed by ___________________________________, located at

_____________________________________________________, and my current job title is

____________________________________________________.

         I have read and I understand the terms of the Protective Order dated

________________, filed in Case No. 20-cv-01456, pending in United States District Court

of Minnesota. I agree to comply with and be bound by the provisions of the Protective

Order. I understand that any violation of the Protective Order may subject me to

sanctions by the Court.

         I shall not divulge any documents, or copies of documents, designated

“Confidential” obtained pursuant to such Protective Order, or the contents of such

documents, to any person other than those specifically authorized by the Protective

Order. I shall not copy or use such documents except for the purposes of this action and

pursuant to the terms of the Protective Order.

         I acknowledge the obligations imposed by the Protective Order shall survive the

termination of this action.



                                             8
91033635.1
             CASE 0:20-cv-01456-SRN-LIB Doc. 17 Filed 11/02/20 Page 9 of 9




         I submit myself to the jurisdiction of United States District Court of Minnesota for

the purpose of enforcing or otherwise providing relief relating to the Protective Order.



 Executed on _______________________                 ______________________________
                    (Date)                                       (Signature)




                                              9
91033635.1
